    Case: 4:21-cr-00303-MTS-SPM Doc. #: 5 Filed: 05/12/21 Page: 1 of 3 PageID #: 9
                                                                                                FILED
i
J                                                                                             MAY 12 2021
                                   UNITED STATES DISTRICT COURT                          U.S. DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI                        EASTER~ DISTRICT OF MO
                                                                                               ST. LOUIS
                                         EASTERN DIVISION

     UNITED STATES OF AMERICA,                            )
                                                          )
     Plaintiff,                                           )

     V.                                                   ; N1    4£21CR00303 MTS/SPM
                                                          )
     MICHAEL AVERY,                                       )
                                                          )
     Defendant.                                           )

                              MOTION FOR CONDITIONS OF RELEASE

                  Comes now the United States of America, by and through its Attorneys, Sayler A.

    Fleming, United States Attorney for the Eastern District of Missouri, and Michael A. Reilly,
                                                                                          i
    Assistant United States Attorney for said District, and moves the Court to order conditions of

    release Defendant pending trial pursuant to Title 18, United States Code,§ 3142(c), et seq.

          As and for its grounds, the United States of America states as follows:

          Defendant is charged with the offenses of (1) being an unlawful user of a controlled

    substance in possession of a firearm, in violation of Title 18, United States Code, § 922(g)(3);

    and (2) unlawful possession of an unregistered firearm, namely, a firearm silencer, in violation

    of Title 26, United States Code,§ 5841, 586l(d), and 5871.

          Defendant's conduct includes, but is not limited to, the discharge of a firearm causing a

    gunshot wound to himself with a .300 caliber firearm while in the midst of a large crowd on or

    about June 23, 2020. At the time of Defendant's possession of this firearm, he routinely used
                                                                                          I
    marijuana. The second count of the indictment relates to the separate offense of 4efendant's

    possession of an unregistered firearm, a firearm silencer, for which he also possesseq 'a Walther

    .22 caliber pistol with a threaded barrel to attach the silencer.
Case: 4:21-cr-00303-MTS-SPM Doc. #: 5 Filed: 05/12/21 Page: 2 of 3 PageID #: 10



                                                                                          '
     The United States has recommended a secured bond of $50,000.00. Even though the United

States has not moved for detention in this case, the United States respectfully moves ~his Court
                                                                                          1   •       !

                                                                                          I

to impose conditions upon Defendant's release to ensure the safety of the commuhity. The
                                                                                          I


                                                                                          I

United States requests that the Court impose standard conditions of release, the follow~ng special
                                                                                          i

conditions of release, and any other conditions the Court deems necessary to ensure thb safety of

the community and the appearance of Defendant.

     (1) Defendant abide by any restrictions upon travel as directed by the Pretrial Services

         Office;

     (2) Defendant not possess a firearm, destructive device, or other weapon;

     (3) Defendant not use alcohol excessively;

     (4) Defendant not use or possess controlled substances as defined by 21 U.S.C. § 802,

         including but not limited to marijuana;

     (5) Defendant be required to submit to drug testing if required by the Pretrial Services

         Office;

     (6) Defendant be required to submit to inpatient or outpatient substance abuse therapy if

         required by the Pretrial Services Office;

     (7) Defendant be required to submit to curfew conditions and home detention, with the

         exception of employment related activities and for other purposes deemed reasonable
                                                                                       I,
         by the Pretrial Services Office; and
                                                                                      i
                                                                                      I
     (8) Defendant be required to submit to location monitoring as directed by the ·Pretrial

         Services Office.
                                                                                      I

                                                                                      I           .
     Pursuant to Title 18, United States Code, § 3142(c), said conditions of release will ensure

the safety of the community and the appearance of the Defendant.
     Case: 4:21-cr-00303-MTS-SPM Doc. #: 5 Filed: 05/12/21 Page: 3 of 3 PageID #: 11
•
•
~·
              WHEREFORE, the United States requests this Court to order standard conditions of
                                                                                            '
                                                                                            '
                                                                                           ''
     release, the special conditions detailed herein, and any other conditions of release th~t the Court

     deems necessary to ensure Defendant's appearance and the safety of the community.

                                                          Respectfully submitted,

                                                          SAYLER A. FLEMING
                                                          United States Attorney

                                                          s/ Michael A. Reilly
                                                          MICHAEL A. REILLY, #43908MO
                                                          Assistant United States Attorney
